                                          Case 3:18-cv-04810-JCS Document 174 Filed 02/26/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TANSEER KAZI, et al.,                              Case No. 18-cv-04810-JCS
                                                           Plaintiffs,
                                   8
                                                                                            ORDER PROVIDING NOTICE OF
                                                  v.                                        POTENTIAL SUMMARY JUDGMENT
                                   9
                                                                                            FOR NON-MOVANT
                                  10     PNC BANK, N.A.,
                                                                                            Re: Dkt. No. 164
                                                           Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          The core issue in this case is whether the compensation system used by Defendant PNC

                                  14   Bank, N.A. (“PNC”), which treats certain employees’ regular pay as an offset in calculating the

                                  15   commission-based incentive pay to which those employees might receive for a given pay period,

                                  16   violates California law requiring payment for rest breaks. The class of employees represented by

                                  17   lead plaintiff Linda Scheid (the “Class”) moved for partial summary judgment on that issue

                                  18   (among others), seeking to establish that PNC’s compensation scheme fails to compensate for rest

                                  19   breaks. See Pls.’ Mot. (dkt. 161). PNC initially moved for partial summary judgment only on

                                  20   other issues: the effect of previous settlements on certain class members, and the viability of the

                                  21   Class’s claims for inaccurate wage statements and waiting time penalties. See Def.’s Mot. (dkt.

                                  22   158). In PNC’s opposition brief, however, it asks for the first time that the Court grant summary

                                  23   judgment in its favor on the core issue of whether it compensation system complies with

                                  24   California law regarding rest breaks, citing Rule 56(f) of the Federal Rules of Civil Procedure for

                                  25   the proposition that a court may grant summary judgment for a nonmovant. See Def.’s Opp’n

                                  26   (dkt. 164) at 22.

                                  27          Rule 56(f) allows a court to grant summary judgment for a nonmovant only “[a]fter giving

                                  28   notice and a reasonable time to respond.” Fed. R. Civ. P. 56(f). While the Court has not yet
                                          Case 3:18-cv-04810-JCS Document 174 Filed 02/26/21 Page 2 of 2




                                   1   determined whether PNC’s compensation system complies with California law, both parties have

                                   2   addressed the issue in depth, and the Court is of the opinion that the Class has had sufficient

                                   3   opportunity to address in its reply brief PNC’s request for summary judgment on that issue. In an

                                   4   abundance of caution, however, and to avoid the potential distraction of subsequent procedural

                                   5   objections should the Court ultimately be persuaded that PNC is entitled to such relief, the Court

                                   6   hereby provides notice that it is considering granting summary judgment for PNC on the first issue

                                   7   raised in the Class’s motion: “Whether PNC Bank’s MLO Compensation Plans failed to provide

                                   8   MLOs compensation for rest periods as required by California law, Cal. Lab. Code § 226.7, and

                                   9   Section 12 of the IWC Wage Order 4-2001 such that PNC is liable for failure to provide rest

                                  10   periods.” See Pls.’ Mot. at 1.

                                  11          If the Class believes it lacked a sufficient opportunity to respond to PNC’s belated request

                                  12   for summary judgment on this issue, it may file a response to this order not exceeding two pages
Northern District of California
 United States District Court




                                  13   no later than March 3, 2021 identifying any prejudice to the Class from PNC’s failure to include

                                  14   the request in its motion and specifying, broadly, any arguments or evidence that the Class was

                                  15   unable to present as a result of PNC raising the issue for the first time in its opposition. The lack

                                  16   of any such procedural objection will not be construed as non-opposition to summary judgment on

                                  17   the merits, and the Court will consider all arguments and evidence raised in the parties’ already-

                                  18   filed briefs before reaching a conclusion on this issue.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 26, 2021

                                  21                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
